DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/25/2022 has been considered and entered.  The response was considered but was not found to be persuasive over the prior art of Sakakibara et al. (JP 06155165).  Therefore, the previous rejections are maintained.  
The rejections in view of Ichitani et al. (WO2016133093) are withdrawn for not particularly reciting the viscosities of the light and medium viscosity oils as claimed.  The amendment of claim 2 to require greater than 0% of aromatic content overcomes the rejections of the claim based on indefiniteness which is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (JP 06155165) in view of Ichitani et al. (WO2016133093) which is published in English as Hattori et al. (US 2018/0023022) and which is relied upon for making the rejections
In regards to claim 1, Sakakibara teaches electric discharge machining oil having low viscosity base oil having a kinematic viscosity at 40ºC (Kv40) of from 1 – 3 mm2/s (cSt) and a polymeric resin having a number average molecular weight of from 400 to 1200 and present at from 0.5 to 20% in the composition (abstract).  The composition can comprise a medium viscosity base oil having Kv40 of greater than 3 cSt and up to 25 cSt at from 1 to 15% in the composition [0009].  The petroleum resin is a copolymer of dicyclopentadiene and hydrogenated product [0011].  The composition has Kv40 of from 1 – 3 cSt and comprises base oil which is present at from 80 to 99.5% in the composition [0012].  
The composition is used between a workpiece and an electrode during machining 0015].  In the examples, the base oil is present at amount of 95.5% to 97.5% in the composition [0020, Table 1].   While the specific petroleum resin of the claim is not recited, dicyclopentadiene copolymerized petroleum resin hydrides/derivatives are well known in view of Ichitani (i.e., Hattori et al.) for use in base oil.
Hattori teaches petroleum resin copolymer of dicyclopentadiene which is hydrogenated such as comprising an aliphatic and/or aromatic compound such as styrene, indene etc. [0034 – 0037].  The number average molecular weight of the petroleum resins is preferably from 200 to 5000 [0040].  The resin has a softening point of 40ºC or more or 150ºC or less [0045]. The amount of the resin is similarly more than 0% and up to 20% [0050].  It would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used the resin of Hattori in the composition of Sakakibara, as Sakakibara allows for use of such resin copolymer in the composition.
Since the composition of Sakakibara in view of Hattori teaches the same oils and ingredients in overlapping amounts and having similar Kv40 and molecular weights, the vapor film length of the composition will be similar to that of the claim.
In regards to claim 2, Sakakibara and Hattori combined teach the composition.  Hattori teaches the composition wherein the petroleum resin can be an aliphatic petroleum resin (having 0% aromatic content), aromatic petroleum resin (having 100% aromatic content) or aliphatic-aromatic petroleum resin [0034].  Thus, the aromatic content would overlap the claimed range.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 3, Sakakibara and Hattori combined teach the composition.  Hattori teaches the composition wherein the resin is hydrogenated which meets the claimed limitation of partially or fully hydrogenated.  For instance, the resin can be partially hydrogenated [0094].
In regards to claim 4, Sakakibara and Hattori combined teach the composition having the claimed resin copolymer which would be expected to have similar Bromine number as claimed.
In regards to claim 5, Sakakibara and Hattori combined teach the composition having the resin in the claimed amounts as previously stated.
In regards to claim 6, Sakakibara and Hattori combined teach the composition having base oil in the claimed amount as previously stated.
In regards to claim 7, Sakakibara and Hattori combined teach the composition having the kinematic viscosity of the claim as previously stated.
In regards to claim 8, Sakakibara and Hattori combined teach the composition having blends of base oils having viscosities overlapping the claimed ranges as previously stated.
In regards to claim 9, Sakakibara and Hattori combined teach the composition having blends of base oil and the resin thus providing the method for producing the electric discharge machining oil as claimed.
In regards to claim 10, Sakakibara and Hattori combined teach the electric discharge machining oil composition and use of the composition on electrodes during machining and thus provides for the step of interposing the oil between the workpiece and electrode and generating an electric discharge between the workpiece and electrode while maintaining the interposing according to the claimed method.
In regards to claim 11, Sakakibara and Hattori combined teach the claimed limitation as previously stated.
In regards to claims 12, 13, Sakakibara and Hattori combined teach the composition having the claimed limitation as previously discussed.
In regards to claims 14 – 16, Sakakibara and Hattori combined teach the composition having the claimed limitation as previously stated.
In regards to claims 17 – 20, Sakakibara and Hattori combined teach the composition having the claimed limitations.  Since the base oil is present from 80 to 99.5% and the medium viscosity base oil is present at from 1 to 15%, the balance of low viscosity base oil can be present at calculated amounts of from 65% to 98.5% in the composition.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Sakakibara fails to teach the combination of low viscosity oil with medium viscosity base oil as claimed.  The argument is not persuasive.
Paragraph [0009] of the reference teaches the presence of medium viscosity oil having Kv40 overlapping the claimed range and which is mixed into the low viscosity oil composition.  Examples 1 to 6 also provide low viscosity oils having about 1.2 cSt as claimed.
Applicants argue that a particular softening point is obtained by using the claimed resin are argues that Sakakibara fails to teach such an effect.  The argument is not persuasive.
Sakakibara in view of Hattori teaches the composition having the claimed resin and thus would be expected to possess similar properties such as softening point.  In particular, Hattori teaches the softening point of the claimed resin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771